      Case 7:20-cv-00381 Document 25 Filed on 08/17/21 in TXSD Page 1 of 3
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                                                                                         August 17, 2021
                           UNITED STATES DISTRICT COURT
                                                                                        Nathan Ochsner, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

UNITED STATES OF AMERICA,                        §
                                                 §
VS.                                              § CIVIL ACTION NO. 7:20-CV-381
                                                 §
0.996 ACRES OF LAND, MORE OR                     §
LESS, et al,                                     §
                                                 §
         Defendants.                             §

                    FINDINGS ON ISSUE OF JUST COMPENSATION

       Having determined title of Tract RGV-RGC-5041, the Court now turns to the issue of

what constitutes just compensation for the interests taken. See Dkt. No. 23.; Kirby Forest Indus.,

Inc. v. United States, 467 U.S. 1, 9 (1984) (“The United States has the authority to take private

property for public use by eminent domain but is obliged by the Fifth Amendment to provide

‘just compensation’ to the owner thereof.”) (internal citation omitted); FED. R. CIV. P. 71.1(h)

(“In an action involving eminent domain under federal law, the court tries all issues, including

compensation” absent certain exceptions not present here), (i)(C) (once plaintiff has taken title,

court awards compensation “for the title, lesser interest, or possession taken”). Plaintiff acquired

title to a fee simple estate on December 7, 2020, when it deposited $1,850.00 as estimated just

compensation for the fee taking. Dkt. No. 5; see 40 U.S.C. § 3114(b)(1); United States v. 162.20

Acres of Land, More or Less, Situated in Clay Cty., State of Miss., 639 F.2d 299, 303 (5th Cir.

1981) (“[T]he filing of a declaration of taking and deposit of estimated compensation vests title

in the United States, accomplishing the taking.”).

        “‘Just compensation’…means in most cases the fair market value of the property” at the

time of the taking. Kirby Forest Indus., 467 U.S. at 10. “[T]he burden of establishing value rests


1/3
      Case 7:20-cv-00381 Document 25 Filed on 08/17/21 in TXSD Page 2 of 3




with the owner of the condemned property.” United States v. 50.822 Acres of Land, More or

Less, in Nueces Cty., State of Tex., 950 F.2d 1165, 1168 (5th Cir. 1992). Despite attempts by the

Government, the owners of the property have made no appearance or answer, and have presented

no evidence to meet their burden. Dkt. No. 24 at ⁋ 9. Although the parties retain the ability to

present evidence at a trial on compensation, Plaintiff’s inability to communicate with them

despite repeated attempts to do so counsels in favor of the Court’s adjudication of the issue of

just compensation based on the record before it. See FED. R. CIV. P. 71.1(e)(3) (“[A]t the trial on

compensation, a defendant—whether or not it has previously appeared or answered—may

present evidence on the amount of compensation to be paid[.]).

       Upon consideration of Plaintiff’s Amicus Brief Regarding Just Compensation and

attached exhibits, the Court finds that the amounts deposited constitute just compensation to

which the property owners are entitled. Dkt. No. 24; see Exs. 1-2; see FED. R. CIV. P. 71.1(e)(3)

(failure to appear or answer does not affect defendant’s ability to “share in the award”). Just

compensation for the fee taking, which is a partial taking of land within a larger parent tract, is

valued as $1,850.00, being the difference between the fair market value of the highest and best

use of the parent tract at the time of taking, as established through a sales comparison approach

using market data from 2014 to 2020. See Dkt. No. 24 at ¶¶ 18-22, Exs. 1, 2. Based on the

government’s valuation analysis, a fee simple fair market value of the parent parcel before the

taking—considering the property’s highest and best use as recreational/working ranch in

conjunction with adjoining land—is valued at $5,800.00 and the parent parcel’s fair market value

after the taking is valued at $3,950.00, creating a difference of $1,850.00. United States v. 8.41

Acres of Land, More or Less, Situated in Orange Cty., State of Tex., 680 F.2d 388, 392 n.5 & 395

(5th Cir. 1982) (setting forth “before-and-after method of valuation” applicable to partial takings,


2/3
      Case 7:20-cv-00381 Document 25 Filed on 08/17/21 in TXSD Page 3 of 3




and observing that fair market value takes into consideration “highest and best use for which

property is adaptable and needed” and is best established through “comparable sales—i.e., sales

from a willing seller to a willing buyer of similar property in the vicinity of the taking at or about

the same time as the taking”).

       Accordingly, the Court finds that Plaintiff’s deposit of $1,850.00 in the Court’s registry

constitutes just compensation for the fee taking. Plaintiff shall advise the Court of how it intends

to proceed with the distribution of proceeds, and file any appropriate dismissal documents,

within 30 days of the date of these findings.

       SO ORDERED this 17th day of August, 2021, at McAllen, Texas.


                                                   ___________________________________
                                                   Randy Crane
                                                   United States District Judge




3/3
